Exhibit 10.1

 

LOGO [g699246g45w13.jpg]

2014 CU BANCORP

Executive Performance Incentive Plan

Amendment # 1 – April 24, 2014

 

  I. PLAN PURPOSE

The purpose of the 2014 CU Bancorp (“Company”) Performance Incentive Plan
(“Plan”) is to reward employees of CU Bancorp and its subsidiary California
United Bank (collectively “CUB”) who have been designated to participate in the
Plan for any or all of the following components included in achieving the
Company’s annual financial plan and profitability targets:

 

  •   Execution of strategic initiatives

 

  •   Profitability

 

  •   Loan Growth

 

  •   Asset/Credit Quality

 

  •   Deposit Growth

 

  •   Efficiency Ratio

 

  II. ELIGIBILITY FOR PARTICIPATION

Employees of CUB whose positions are listed below are eligible for consideration
for an award under this Plan. Employees hired after September 1, 2014 of the
Plan year are generally not eligible for an award. In order to participate in
this Plan and potentially earn an award, the participants must be actively
employed at CUB on the payment date as defined in the General Terms and
Conditions section of this Plan document. Awards shall be earned and determined
under the Plan in relation to the attainment of the performance targets set
forth below, as determined by the Compensation, Nominating and Corporate
Governance Committee (“Committee”) in its discretion. Newly hired employees,
transferred employees, or employees promoted to qualifying positions will become
eligible for participation in the Plan at the discretion of the Committee.

An employee is an eligible Plan participant upon being notified of his/her
participation by the Committee. Ongoing participation in the Plan is at the
discretion of the Committee.

Continued participation in the Plan is dependent upon the participant remaining
an employee in good standing as defined by CUB.

 

  III. AWARDS

The performance targets described in this document and its attachments are for
Calendar Year 2014 and may be amended at the discretion of the Committee at any
time. The following are the definitions as they relate to the three target
categories. The pool for the Plan is funded determined by the performance levels
as defined below:

 

This document is for the internal use of the Bank only. The contents of which
are not to be copied, distributed or reproduced in any manner without the
express permission of the Bank.

 

1



--------------------------------------------------------------------------------

Threshold Plan Target – In order for the Threshold Plan Target to be met, the
Company should perform within 80%-100% of the Financial Plan, growth and/or
profitability targets for the year.

Meets Plan Target – In order for the Meets Plan Target to be met, the Company
should perform at 100% of the Financial Plan, growth and/or profitability
targets for the year.

Exceeds Plan Target – In order for the Exceeds Plan Target to be met, the
Company should perform within 100% - 125% of the Financial Plan, growth and/or
profitability targets for the year.

The components of the Plan provide flexibility and recognition that there may be
extraordinary actions/events that reflect long-term investment or other
strategies which could impact short-term earnings but which could result in a
higher level of incentive than ordinarily indicated by financial data alone.

Participants

Senior Executives (EVP’s and above) are eligible for consideration for an award
calculated based on a percentage of salary, which is determined based on
measurement against annual Company- wide performance targets as included in the
approved 2014 Financial Plan (“Budget”) for the Company annually approved by the
Board of Directors, as may be amended by action of the Board of Directors from
time to time. The award, if earned, is paid annually by no later than March 15
of the following year if the award is being paid in cash

Individual Goals

From time to time the Committee may establish individual goals for each
participant which relate directly to their individual job performance including
results of internal audit, regulatory exams, management of expenses, leadership
excellence, etc.

Risk Taking

The Plan is designed to set goals, establish targets with payouts at multiple
levels of performance, evaluation of performance results and discretion in the
payment of incentives to assist in mitigating excessive risk taking that could
harm Company value or reward poor judgment. The Committee, where appropriate,
reserves the right to structure incentives to include “holdbacks” or similar
arrangements to address risk associated with the incentive plan.

 

  IV. GENERAL TERMS AND CONDITIONS

The provisions of the Plan are subject to periodic review and possible change
throughout the Plan year, with the approval of the Committee.

This Plan shall comply with applicable federal and state statutes, regulations
and guidelines as such may be applicable to the Plan.

Payment of awards will be made by direct deposit to the participant’s checking
account or by check if the participant has not authorized direct deposit of
wages if the incentive awarded under the Plan is paid in cash. Applicable
withholdings will be deducted from all payments. Only to the extent provided in
other benefit plans or benefits in connection with a participant’s employment by
CUB, payments under this Plan will be included for calculation of such benefits.

 

This document is for the internal use of the Bank only. The contents of which
are not to be copied, distributed or reproduced in any manner without the
express permission of the Bank.

 

2



--------------------------------------------------------------------------------

At the sole and absolute discretion of the Committee, an incentive award can be
paid in total or in part in either cash or equity and with such terms and
conditions as the Committee shall determine. If the decision is to pay an
incentive award, or any part thereof, in equity, the value of the equity will be
the approximate equivalent of the cash value as calculated under the Plan based
on the closing price of CU Bancorp stock on the date of the grant.

Awards will be determined generally based on the provisions of this Plan
document, in the sole and absolute discretion of the Committee. The Committee
will review and approve all award recommendations prior to submission to Payroll
for payment. The Committee may retroactively adjust or recoup payments to
reflect the impact of any event that requires a restatement of the Company’s
audited financial statements as well as other events as to which such
adjustments are required by applicable statutes, rules or regulatory guidelines
or actions. Such adjustment or recoupment may require participants to repay
amounts previously received or the cancellation of unvested restricted stock
grants or some other repayment to the Company.

The Committee may retroactively adjust or recoup payments to reflect the impact
of any event that requires a restatement of the Company’s audited financial
statements as well as other events as to which such adjustments are required by
applicable statutes, rules or regulatory guidelines or actions. Such adjustment
or recoupment may require you to repay amounts previously received or result in
the cancellation of unvested restricted stock grants or require some other
repayment to the Company.

Please be advised that if CUB notifies you in writing that you have received
payments in error under this Plan, you shall be required to repay the aggregate
amount of such payments to CUB no later than fifteen days following your receipt
of such notice. If the incentive award was paid in equity, CUB will cancel said
equity grant if it was determined that the grant was made in error.

Non-Exclusivity

The Plan does not limit the authority of the Company, the Board, or the
Committee, to grant awards or authorize any other compensation to any person
under any other plan or authority.

Misconduct

If, at or before the time awards are paid, a Plan participant violates CUB
policy, or engages in fraudulent conduct or any other act which results in the
participant not being in good standing, the Plan participant may be determined
to be ineligible for an award, at the sole discretion of the Company. Further,
the Company reserves the right to suspend payment of awards pending any
misconduct investigation that the Committee determines could impact a Plan
participant’s eligibility for an award.

To qualify for an incentive award, a participant must have a satisfactory
performance rating and not be in a formal disciplinary status. If an adverse
performance rating is assigned to the participant, the Plan participant will not
be eligible for an incentive award under this Plan. The Committee also has the
discretion to determine that a participant on written warning or disciplinary
status at any time during the Plan year is not eligible to receive any or part
of an incentive award.

Changes in Employment Status

In the event a Plan participant dies, becomes disabled (as defined by CUB
Short-Term or Long-Term Disability Plan provisions), retires, or is on a leave
of absence (as defined by applicable CUB policies), he/she may be eligible for
an incentive award based on the Committee’s discretionary review of performance
results through the last date of the Plan participant’s active employment in the
Plan-eligible position during the performance measurement period.

 

This document is for the internal use of the Bank only. The contents of which
are not to be copied, distributed or reproduced in any manner without the
express permission of the Bank.

 

3



--------------------------------------------------------------------------------

In the event of death, the incentive award payment, if any, will be issued in
the name of the deceased and made payable to the estate.

Participants whose positions are eliminated may be eligible for prorated
incentive awards, in the sole discretion of the Committee based on such factors
as tenure in the qualifying position, overall performance level, and actual
results attained. Eligibility shall be strictly at the discretion of the
Committee. Participants who voluntarily terminate their employment with CUB
prior to the date of actual payment of any incentive awards under the Plan are
ineligible for an incentive award. In the event a participant’s employment is
involuntarily terminated for reasons other than position elimination,
eligibility for participation in the Plan automatically ceases at the time of
such termination.

Adoption and Administration

The Plan is effective commencing on April 24, 2014, and ending December 31,
2014.

General authority and on-going responsibility for Plan administration is held by
the Committee. Any exceptions to the provisions in this Plan require approval of
the Committee.

No agreements or understandings will modify this Plan unless they are in writing
and specifically approved by the Committee.

Plan Changes and Interpretation

The Company reserves the right to make revisions to the Plan or to terminate the
Plan at any time at its sole and absolute discretion. Nothing contained in this
Plan shall vest any right in the incentive award payments until the payment is
actually calculated and paid. Nothing herein alters or revises the
employment-at-will agreement outlined at the time of hire.

The Plan shall not be construed to limit or prevent CUB from adopting or
changing, from time to time, any rules, standards, or procedures affecting a
participant’s employment with CUB or any CUB affiliate, including those which
affect incentive award payments, with or without notice to the Plan participant.

Proprietary Information

This highly confidential material describing and related to the Plan is the sole
property of CUB and shall be used only as expressly approved in writing by CUB.
This type of material is critical to maintaining and enhancing CUB’s competitive
advantage. Any unauthorized use or reproduction of this material is prohibited.

Ethical and Legal Standards

Plan participants are required to be familiar with, and abide by CUB’s Code of
Ethics and comply with the letter and spirit of its provisions at all times.

No rights under this Plan shall be assignable or subject to any pledge or
encumbrance of any nature.

If a participant fails to comply with the CUB’s Code of Ethics or the provisions
included in this Plan document, or violates any other CUB policy, his/her
eligibility for an incentive award may be deferred, reduced, or denied at the
discretion of the Committee.

 

This document is for the internal use of the Bank only. The contents of which
are not to be copied, distributed or reproduced in any manner without the
express permission of the Bank.

 

4



--------------------------------------------------------------------------------

Receipt & Acknowledgement of the CU Bancorp Performance Incentive Plan (“Plan”)
effective April 24, 2014.

This is to acknowledge that I have received a copy of the Performance Incentive
Plan effective January 1, 2014. I agree to familiarize myself with the
information in this Plan, and by signing below, I am agreeing to the terms and
conditions described in the Plan. My signature also acknowledges that I have
read and understand the CUB Code of Ethics.

I also understand that:

 

  •   I must be employed in good standing with the CUB at the time the incentive
awards are paid if incentive is paid in cash or when an equity grant is approved
in order to be eligible for any award for the applicable period. Incentive award
can be either paid in cash or in the form of equity.

 

  •   If, at or before the time the incentive awards are paid, and in the case
of equity granted, I violate CUB policy, or engage in fraudulent conduct or any
other act which results in my not being in good standing, I will not be eligible
for an incentive award unless CUB determines otherwise, in its sole discretion.
Further, CUB reserves the right to delay or suspend the decision to pay an
incentive award pending any misconduct investigation and to seek reimbursement
of any incentive award previously paid to me at such time as I was not in good
standing.

 

  •   I understand and acknowledge that the Committee may retroactively adjust
or recoup payments to reflect the impact of any event that requires a
restatement of the Company’s audited financial statements as well as other
events as to which such adjustments are required by applicable statutes, rules
or regulatory guidelines or actions. I further understand that such adjustment
or recoupment may require me to repay amounts previously received or result in
the cancellation of unvested restricted stock grants or require some other
repayment to the Company.

 

  •   I further acknowledge and agree that if my employer, CUB, notifies me in
writing that I have received payments in error, I shall repay the aggregate
amount of such payments to my employer, CUB, no later than fifteen days
following my receipt of such notice. If the incentive award was paid in equity,
CUB will cancel said equity grant if it was determined that the grant was made
in error.

 

  •   All the information, reports, and/or data provided to me by CUB are and
remain the sole property of CUB. Such information, reports, and/or data include,
without limitation, manuals, computer software, and electronically produced
data. I agree not to use or allow any other party to use information, reports,
and/or data in any manner that is detrimental or results in competitive
disadvantages to CUB.

 

  •   The Committee reserves the right to make revisions or to discontinue this
Plan at any time, in its sole and absolute discretion. Nothing herein alters or
revises the employment-at-will agreement as outlined in documents provided to me
at the time of hire.

 

Participant’s Name: (Print):    

 

Participant’s Signature:    

 

Date:    

 

This document is for the internal use of the Bank only. The contents of which
are not to be copied, distributed or reproduced in any manner without the
express permission of the Bank.

 

5



--------------------------------------------------------------------------------

Attachment A

Senior Executive Plan Details

2014 CU Bancorp Performance Cash Incentive Plan

The Senior Executives include the following positions providing they are
Executive Vice Presidents or above:

 

  •   President and CEO

 

  •   Chief Credit Officer and Chief Operating Officer

 

  •   Chief Financial Officer

 

  •   Commercial Banking Executive Managers

 

  •   General Counsel

These positions are eligible for consideration for an incentive award calculated
on a percentage of base salary* which is determined based on a number of
factors, including measurement against annual corporate performance targets as
outlined in the approved financial and strategic plan. This includes, but is not
limited to:

 

  •   Execution of strategic initiatives

 

  •   Profitability

 

  •   Loan Growth

 

  •   Asset/Credit Quality

 

  •   Deposit Growth

 

  •   Efficiency Ratio

In addition to comparison to the Company’s financial plan for the year, there is
also a comparison to market peer banks to measure CUB performance relative to
market peers, which is considered in the overall assessment of Company
performance.

Target Opportunity

 

Position Title

  

Threshold Plan Target

  

Meets Plan Target

  

Exceeds Plan Target

President & CEO    30% of base salary*    50% of base salary*   
75% of base salary* CCO & COO    20% of base salary*    40% of base salary*   
60% of base salary* CFO    20% of base salary*    40% of base salary*    60% of
base salary* Commercial Banking Executive Manager(s)    20% of base salary*   
40% of base salary*    60% of base salary* General Counsel    20% of base
salary*    40% of base salary*    60% of base salary*

 

* Equivalent of current annual base salary at time of award payout.

The recommendation for the President & CEO is the responsibility of the
Committee. The recommendations for the CCO & COO, CFO, Commercial Banking
Executive Manager(s) and General Counsel are generated by the President & CEO
and approved by the Compensation, Nominating and Corporate Governance Committee.

 

This document is for the internal use of the Bank only. The contents of which
are not to be copied, distributed or reproduced in any manner without the
express permission of the Bank.

 

6